                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

FRANK B. o/b/o K.B.,
                                                      Plaintiff,
               v.                                                                    6:18-CV-455
                                                                                        (ATB)
COMMISSIONER OF SOCIAL SECURITY,
                                    Defendant.
______________________________________________________________________

HOWARD D. OLINSKY, ESQ., for Plaintiff
MARIA FRAGASSI SANTANGELO, SPECIAL ASS’T. U.S. ATTORNEY, for
Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                         MEMORANDUM DECISION and ORDER

       This matter was referred to me, for all proceedings and entry of a final
judgment, pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No.
18, in accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73,
N.D.N.Y. Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 6).

I.     PROCEDURAL HISTORY
       On September 4, 2014, an application for Supplemental Security Income (“SSI”)

payments was filed on behalf of K.B., a child under the age of 18 (born in 2008).1
(Administrative Transcript (“T.”) at 173-79, 200-06). The application was initially
denied on February 5, 2015, and K.B.’s mother made a timely request for a hearing


       1
         The original SSI application was filed by K.B.’s mother, Jennifer P. (T. 173-79, 200-06),
however the instant action was commenced by K.B.’s father, Frank B., who appeared with K.B. at the
administrative hearing. (T. 44-59). Throughout this decision, the child on whose behalf this action
was brought will be generally referred to as “the claimant,” or by her initials, “K.B.” Frank B. will
generally be referred to as “plaintiff” or “K.B.’s father,” and Jennifer P. will generally be referred to
as “K.B.’s mother.”
before an Administrative Law Judge (“ALJ”). (T. 90-100, 116-18). The hearing, at
which K.B. appeared with plaintiff and legal counsel, was conducted by ALJ Robert

Wright on September 1, 2016. (T. 44-59).
       On November 23, 2016, the ALJ issued a decision finding that K.B. was not

disabled from the date of the application through the date of his decision. (T. 22-37).
The ALJ’s decision became the Commissioner’s final decision when the Appeals

Council denied plaintiff’s request for review on February 12, 2018. (T. 1-7).

II.    ISSUES IN CONTENTION

       Plaintiff makes the following arguments:

       (1)   The ALJ erred by failing to weigh or even acknowledge the opinion of
             claimant’s preschool teacher, Ms. Biwe. (Plaintiff’s Brief (“Pl.’s Br.”) at 8-
             10, Dkt. No. 11).


       (2)   Claimant should have been found to have marked limitations in the
             domains of attending and completing tasks and moving about and
             manipulating objects. (Pl.’s Br. at 10-14).


       Defendant argues that the complaint should be dismissed, and that the ALJ

properly assessed K.B.’s limitations. (Defendant’s Brief (“Def.’s Br.”) at 9-21, Dkt. No.

14). For the reasons stated below, this court agrees with the defendant and will dismiss

the complaint.

III.   FACTUAL OVERVIEW

       Plaintiff’s counsel has carefully and completely outlined the facts and medical

evidence in his brief. (Pl.’s Br. at 1-7). The ALJ has also included a detailed recitation

of facts in his discussion of claimant’s case. (T. 26-30). Rather than reciting this

                                             2
evidence at the outset, the court will incorporate the facts as summarized by the

plaintiff and the ALJ, and will discuss the relevant details below, as necessary to

address the issues.

IV.   APPLICABLE LAW

      A.     Disability Standard

      An individual under the age of eighteen is disabled, and thus eligible for SSI

benefits, if he or she has a medically determinable physical or mental impairment,

which results in marked and severe functional limitations, and which can be expected to

result in death, or which has lasted or can be expected to last for a continuous period of

not less than 12 months. 42 U.S.C. § 1382c(a)(3)(C)(i). See Hudson v. Astrue,

1:06-CV-1342 (LEK/VEB), 2009 WL 1212114, at *3-4 (N.D.N.Y. Apr. 30, 2009)

(discussing the standard for children’s disability benefits). However, the definition

provision excludes from coverage any “individual under the age of [eighteen] who

engages in substantial gainful activity. . . .” 42 U.S.C. § 1382c(a)(3) (C)(ii).

      The agency has developed a three-step process to be employed in determining

whether a child can meet the statutory definition of disability. 20 C.F.R. § 416.924;

Kittles v. Barnhart, 245 F. Supp. 2d 479, 487-88 (E.D.N.Y. 2003); Ramos v. Barnhart,

02 Civ. 3127, 2003 WL 21032012, at *7 (S.D.N.Y. May 6, 2003). The first step of the

test requires a determination of whether the child has engaged in substantial gainful

activity. 20 C.F.R. § 416.924(b); Kittles, 245 F. Supp. 2d at 488. If so, then by statute

and by regulation, the child is ineligible for SSI benefits. 42 U.S.C. § 1382c(a)(3)

(C)(ii); 20 C.F.R. § 416.924(b).

                                             3
      If the child has not engaged in substantial gainful activity, the second step of the

test requires examination of whether he or she suffers from one or more medically

determinable impairments that, either alone or in combination, are properly regarded as

“severe,” in that they cause more than a minimal functional limitation. 20 C.F.R. §

416.924(c); Kittles, 245 F. Supp. 2d at 488; Ramos, 2003 WL 21032012, at *7. If the

child is found to have a severe impairment, the Commissioner must then determine, at

the third step, whether the impairment meets or equals a presumptively disabling

condition identified in the listing of impairments set forth in 20 C.F.R. Pt. 404, Subpt.

P., App. 1. Id. Equivalence to a listing can be either medical or functional. 20 C.F.R.

§ 416.924(d); Kittles, 245 F. Supp. 2d at 488; Ramos, 2003 WL 21032012, at *7. If an

impairment is found to meet, or qualify as medically or functionally equivalent to, a

listed impairment, and the twelve-month durational requirement is satisfied, the

claimant will be found to be disabled. 20 C.F.R. § 416.924(d)(1); Ramos, 2003 WL

21032012, at *8.

       “Functional” equivalence must be examined only if it is determined that the

claimant’s impairment does not meet or medically equal the criteria for a listed

impairment. Analysis of functionality involves considering how a claimant functions in

six main areas referred to as “domains.” 20 C.F.R. § 416.926a(b)(1); Ramos, 2003 WL

21032012, at *8. The domains are described as “broad areas of functioning intended to

capture all of what a child can or cannot do.” 20 C.F.R. § 416.926a(b)(1). Those

domains include: (1) acquiring and using information; (2) attending and completing

tasks; (3) interacting and relating with others; (4) moving about and manipulating


                                             4
objects; (5) caring for oneself; and (6) health and physical well-being. 20 C.F.R. §

416.926a(b)(1).

      Functional equivalence is established by finding an “extreme” limitation,

meaning “more than marked,” in a single domain. 20 C.F.R. § 416.926a(a); Ramos,

2003 WL 21032012, at *8. An “extreme limitation” is an impairment which “interferes

very seriously with [the claimant’s] ability to independently initiate, sustain, or

complete activities.” 20 C.F.R. § 416.926a(e)(3)(i) (emphasis added).

      Alternatively, a finding of disability is warranted if a “marked” limitation is

found in any two of the listed domains. 20 C.F.R. § 416.926a(a); Ramos, 2003 WL

21032012, at *8. A “marked limitation” exists when the impairment “interferes

seriously with [the claimant’s] ability to independently initiate, sustain, or complete

activities.” 20 C.F.R. § 416.926a(e)(2)(i). “A marked limitation may arise when

several activities or functions are impaired, or even when only one is impaired, as long

as the degree of limitation is such as to interfere seriously with the ability to function

(based upon age-appropriate expectations) independently, appropriately, effectively,

and on a sustained basis.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 112.00(C).

      B.     Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting

Talavera v. Astrue, 697 F3d 145, 151 (2d Cir. 2012)); Brault v. Soc. Sec. Admin,

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)). A reviewing court

                                              5
may not affirm an ALJ’s decision if it reasonably doubts whether the proper legal

standards were applied, even if the decision appears to be supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

      Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Talavera, 697 F.3d at 151 (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must be “more than a scintilla” of

evidence scattered throughout the administrative record. Id. However, this standard is

a very deferential standard of review “ – even more so than the ‘clearly erroneous

standard.’” Brault, 683 F.3d at 448.

      An ALJ must set forth the crucial factors justifying his findings with sufficient

specificity to allow a court to determine whether substantial evidence supports the

decision. Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984). “To determine on

appeal whether an ALJ’s findings are supported by substantial evidence, a reviewing

court considers the whole record, examining the evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from

its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir.

1988). However, a reviewing court may not substitute its interpretation of the

administrative record for that of the Commissioner, if the record contains substantial

support for the ALJ’s decision. Id. See also Rutherford v. Schweiker, 685 F.2d 60, 62

(2d Cir. 1982).

      An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles

                                            6
v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ

cannot “‘pick and choose’ evidence in the record that supports his conclusions.” Cruz

v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.

09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).

V.    THE ALJ’S DECISION

      As the first step in his analysis, the ALJ found that K.B. had not engaged in

substantial gainful activity since September 4, 2014, the filing date of the application

for benefits. (T. 25). Next, the ALJ determined that K.B. had the following severe

impairments: neurofibromatosis, scoliosis, asthma, learning disability and speech

delays. (Id.) At the third step, the ALJ found that K.B. did not have an impairment or

combination of impairments that met or medically equaled an impairment listed in 20

C.F.R. § 404, Subpt. P, App. 1. (Id.). The ALJ continued his analysis, and found that

K.B. did not have an impairment or combination of impairments that functionally

equaled the severity of a Listed Impairment under the regulations. (T. 25-26).

      In making his functional equivalence determination, the ALJ considered the

medical evidence, K.B.’s academic records, and various reports prepared by several

consultative examiners in the course of K.B.’s disability application. (T. 26-30). Based

upon his review of the evidence, the ALJ found that K.B. had less than marked

limitations in acquiring and using information, moving about and manipulating objects,

health and physical well-being, and caring for herself; and no limitations in attending

and completing tasks and interacting and relating with others. (T. 30-37).

                                             7
      The ALJ also evaluated plaintiff’s hearing testimony, and concluded that

plaintiff’s statements about the intensity, persistence and limiting effects of K.B.’s

impairments were not entirely consistent with the record evidence. (T. 26). Because

K.B. did not have “marked” limitations in two or more of the functional domains, and

did not have an “extreme” limitation in any one domain, the ALJ concluded that K.B.

was not disabled from the date of the application for benefits. (T. 37).

VI.   ANALYSIS

      A.     Functional Domains

      As discussed above, if the claimant’s condition does not meet or medically equal

a specifically listed impairment, the ALJ must determine whether claimant has an

impairment or combination of impairments that functionally equals a listing. The

functional equivalence determination is based upon an analysis of the six domains

listed above. 20 C.F.R. § 416.926a(b)(1). Marked limitations in more than one domain

would functionally equal the listings and require a finding that the claimant is disabled.

20 C.F.R. § 416.926a(d).

      Plaintiff argues that the ALJ’s determination of functional equivalence is not

supported by substantial evidence due to an improper evaluation of K.B.’s limitations,

specifically in the domains of attending and completing tasks and moving about and

manipulating objects. (Pl.’s Br. at 10-14). A finding of marked limitation in both

domains would render the claimant’s condition “functionally equivalent” to the listings,

and K.B. would qualify as disabled. Plaintiff further argues that the ALJ erred in

failing to “weigh or even acknowledge” the opinion of claimant’s preschool teacher,

                                             8
Ms. Biwe, with respect to the domain of attending and completing tasks.

      1.     Attending and Completing Tasks

      In this domain, the Commissioner considers the child's ability “to focus and

maintain . . . attention,” and how well she can “begin, carry through, and finish . . .

activities, including the pace at which [she] perform[s] activities and the ease with

which [she] change[s] them.” 20 C.F.R. § 416.926a(h). The regulations provide that a

preschooler should be able to pay attention when spoken to directly, sustain attention

to play and learning activities, and concentrate on activities like putting puzzles

together or completing art projects. The child should also be able to focus long enough

to do many more things by herself, such as getting her clothes together and dressing

herself, feeding herself, or putting away toys. The child should usually be able to wait

her turn and to change her activity when a caregiver or teacher says it is time to do

something else. 20 C.F.R. § 416.926a(h)(2)(iii).

      A school-age child is expected to focus attention in a variety of situations in

order to follow directions, remember and organize school materials, and complete

classroom and homework assignments. The child should be able to concentrate on

details and not make careless mistakes in work, beyond what would be expected in

other children of like age who do not have impairments. The child should be able to

change activities or routines without distracting himself/herself or others, and stay on

task and in place when appropriate. The child should be able to sustain attention well

enough to participate in group sports, read independently, and complete family chores.

The child should also be able to complete a transition task - e.g., to be ready for the

                                             9
school bus, change clothes after gym, and change classrooms - without extra reminders

and accommodation. 20 C.F.R. § 416.926a(h)(2)(iv).

      The applicable regulations provide examples of limited functioning with respect

to attending and completing tasks, including when a child (i) is easily startled,

distracted, or over-reactive to sounds, sights, movements, or touch; (ii) is slow to focus

on, or fails to complete, activities of interest–e.g., games or art projects; (iii) repeatedly

becomes side-tracked from activities or frequently interrupts others; (iv) is easily

frustrated and gives up on tasks, including ones he is capable of completing; or (v)

requires extra supervision to remain engaged in an activity. 20 C.F.R. § 416.926a

(h)(3).

      The ALJ concluded that K.B. had no limitations in the domain of attending and

completing tasks. (T. 33). In discussing his conclusion, the ALJ acknowledged a June

2014 504 plan, indicating that K.B. struggled with independent work skills. (Id.).

However, the ALJ also pointed out the more recent June 2016 504 plan on record,

indicating that K.B. was able to complete class assignments independently and remain

on task. (T. 351-55). The ALJ further referenced an opinion by K.B.’s teacher, opining

that claimant had only “a few slight problems in attending and completing tasks . . .

[and] had no problems in most subsets of this domain.” (T. 33, 298). K.B.’s teacher

also noted that the claimant had made significant progress in this area and become

much more independent. (Id.). The ALJ further relied on the December 2014 opinion

of consultative examiner Christina Caldwell, Psy.D., in concluding that the claimant did

not evidence limitations in her ability to complete age appropriate tasks. (T. 33).


                                              10
      As a threshold matter, this court will address plaintiff’s argument that the ALJ’s

failure to acknowledge and/or weigh the opinion of claimant’s preschool teacher, Ms.

Biwe, with respect to this domain is cause for remand. Based on the administrative

record, it appears that K.B.’s mother previously filed a disability claim on K.B.’s behalf

in May 2012, which was subsequently denied on initial review in October 2012. (T. 88,

101-05). There is no indication that claimant appealed the agency’s October 2012

initial determination. In September 2014, claimant filed a second application for

disability benefits which is the subject of the instant matter. In support of her most

recent application, plaintiff submitted various educational and medical records to the

agency, many of which predate the relevant disability period. Specifically, claimant

submitted an October 4, 2012 Teacher Questionnaire prepared by K.B.’s preschool

teacher, Ms. Biwe. (T. 245-52). As of October 2012, Ms. Biwe opined that claimant

had a problem functioning in several domains, including acquiring and using

information. (T. 246). Specifically, Ms. Biwe assessed that K.B. had an “obvious

problem” with comprehending oral instructions, understanding and participating in

class discussions, and learning new material. (Id.). Plaintiff now argues that in finding

that K.B. was not disabled, the ALJ erred in disregarding Ms. Biwe’s opinion, as it

supports a finding of marked limitations in the domain of attending and completing

tasks. (Pl.’s Br. at 10).

        Evidence that predates a claimant’s alleged disability onset period is ordinarily

not relevant to evaluating a claimant’s disability. Briscoe v. Astrue, 892 F. Supp. 2d

567, 582 (S.D.N.Y. 2012) (citing Folio v. Astrue, No. CV06-2700-PHX-EHC, 2008


                                            11
WL 3982972, at *6 (D. Ariz. Aug. 20, 2008)); see also 20 C.F.R. 416.912(d) (“Before

we make a determination that you are not disabled, we will develop your complete

medical history for at least the 12 months preceding the month in which you file your

application unless there is a reason to believe that development of an earlier period is

necessary[.]”). In some circumstances, evidence predating the alleged onset date can be

probative when assessing whether a limitation existed within the relevant period. See

generally Binder v. Comm'r of Soc. Sec., No. 15-CV-738 (NAM), 2016 WL 4079533, at

*4 (N.D.N.Y. July 29, 2016) (noting that, although “[i]t is true that courts have found

opinions provided before the onset date to be irrelevant in certain situations . . . this

Court does not conclude that every opinion provided before an alleged onset date is

irrelevant . . .”) (citing Mills v. Astrue, No. 11-CV-955 (GLS), 2012 WL 6681685, at *2

(N.D.N.Y. Dec. 21, 2012)). This is particularly true where evidence before or after the

relevant period shows findings indicative of an ongoing or chronic impairment that

does not improve or fluctuate. Mills, 2012 WL 6681685, at *2 (“Notably, medical

records which predate the claimant’s alleged onset date can prove relevant to a

claimant’s later condition provided that there is indication that the symptoms

experienced extended in duration into the relevant time period.”) (internal citation and

quotation marks omitted). From such evidence, an adjudicator may be able to infer that

an individual’s symptoms and limitations were similar during the relevant period. Id.

      Here, however, the court does not find error with the ALJ’s handling of the

October 2012 Teacher Questionnaire prepared by Ms. Biwe. Contrary to plaintiff’s

argument, the ALJ expressly indicated that he had carefully considered the entire


                                             12
record, which includes Ms. Biwe’s assessment, in accordance with his duty under 20

C.F.R. 404.1520(3). (T. 25). “Although required to develop the record fully and fairly,

an ALJ is not required to discuss every piece of evidence submitted.” Brault v. Soc.

Sec. Admin., Com’r, 683 F.3d 443, 448 (2d Cir. 2012) (quoting Black v. Apfel, 143 F.3d

383, 386 (8th Cir.1998)). “An ALJ's failure to cite specific evidence does not indicate

that such evidence was not considered.” Id. (citation omitted).

       Furthermore, the ALJ specifically discussed and declined to afford any

evidentiary weight to certain medical records which also significantly predated the

alleged disability period, as they were not probative of K.B.’s relevant functional

abilities. (T. 30). The same can be said for Ms. Biwe’s October 2012 Teacher

Questionnaire, as the administrative record also includes subsequently created

education records, including a November 2014 Teacher Questionnaire,2 which are more

probative of K.B.’s limitations during the claimed disability period. Because these

subsequent records were prepared closer in time to the relevant disability period, and

indicate that claimant’s condition had improved since Ms. Biwe’s assessment, the

ALJ’s conclusion to afford Ms. Biwe’s opinion no evidentiary weight was not

       2
        This court notes that teachers are not considered acceptable medical sources in 20 C.F.R.
§ 416.913(a), and therefore, their opinions are not entitled to controlling weight. Piatt v. Colvin,
80 F. Supp. 3d 480, 493(W.D.N.Y. 2015); Conlin ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d
376, 386-87 (W.D.N.Y. 2015) (stating that “[i]t is well established that teacher questionnaires are
considered valid ‘other source’ opinions”). The amount of weight to give “other source” opinions
is based in part on the examining and treatment relationship, length and frequency of the
examinations, the extent of relevant evidence given to support the opinion, and consistency with
the record as a whole. 20 C.F.R. § 416.927(c). Ultimately, the ALJ is “free to decide that the
opinions of ‘other sources’ . . . are entitled to no weight or little weight, [though] those decisions
should be explained.” Oaks v. Colvin, No. 13-CV-917, 2014 WL 5782486, at *8 (W.D.N.Y.
Nov. 6, 2014) (quoting Sears v. Astrue, No. 2:11–CV–138, 2012 WL 1758843, at *3 (D. Vt. May
15, 2012)); Conlin, 111 F. Supp. 3d at 386.

                                                    13
inappropriate under the circumstances.

      We then turn to the issue of whether the evidence relied on by the ALJ

constituted substantial evidence to support his conclusion that claimant had no

limitations in the domain of attending and completing tasks. As previously stated, the

ALJ relied on the opinion of Dr. Caldwell, who conducted a consultative psychiatric

examination of claimant on December 8, 2014. (T. 33, 480-83). Upon examination,

Dr. Caldwell indicated that claimant was cooperative, and her overall presentation was

age appropriate, but she had significant difficulty sitting still. (T. 481). She further

noted that claimant’s attention and concentration were intact. (Id.). Based on her

examination of K.B., Dr. Caldwell opined that claimant did not evidence limitations in

her ability to complete age appropriate tasks, but claimant evidenced mild limitations in

her ability to attend to, follow, and understand age-appropriate directions and

adequately maintain appropriate social behavior. (T. 482). Finally, Dr. Caldwell

opined that claimant did not evidence limitations in her ability to interact with peers or

adults. (Id.). Dr. Caldwell concluded that the results of her evaluation were not

consistent with any psychiatric problems that would significant[ly] interfere with

[claimant’s] ability to function on a daily basis. (Id.).

        Considering the totality of the evidence as relied on by the ALJ, this Court

finds that the evidence of record substantially supports a conclusion that plaintiff had,

at most, a less than marked impairment in this domain. Admittedly, the ALJ may have

erred in failing to reconcile the opinions on which he relied with some of the limitations




                                             14
noted therein.3 Nevertheless, the limitations noted with respect to this domain are

consistently qualified as “slight” or “mild” in nature, and a such would not constitute

substantial evidence for a finding of marked limitation. “To the extent that the ALJ

erred in finding no impairment where he should have found a less than marked

impairment, that error was harmless.” Lisinski v. Colvin, No. 13-CV-00375, 2015 WL

4628931, at *9 (W.D.N.Y. Aug. 3, 2015) (citing Ruff ex rel. LMF v. Colvin, 2015 WL

694918, *11 (S.D.N.Y. Feb. 18, 2015) (noting that finding of “no limitation” amounts

to harmless error where the limitation is actually “less than marked”). Since substantial

evidence supports a conclusion that plaintiff suffered, at most, a less than marked

impairment in this domain, and any error in finding no limitation was harmless, the

ALJ's conclusion will not be disturbed. See id.

              2.      Moving About and Manipulating Objects

       This domain contemplates a claimant's ability to “move [her] body from one

place to another,” as well as “move and manipulate things.” 20 C.F.R. § 416.926a(j).

Preschool children “should be able to walk and run with ease [and] climb stairs and

playground equipment with little supervision.” Id. § 416.926a(j)(2)(iii). Further, their

fine motor skill should be developing, allowing them to “complete puzzles easily, string

beads, and build with an assortment of blocks,” as well as “show[ ] increasing control



       3
         The June 2016 504 plan indicated that some aspects of K.B.’s work still required
monitoring, and that K.B. sought reassurance often, as well as self-imposed breaks, which it was
suggested may require further monitoring. (T. 353). In her 2014 Teacher Questionnaire, Ms.
Liwecke noted that K.B. still required some support in this area, and often rushed through her
work. (T. 298). Dr. Caldwell opined that K.B. evidenced mild limitations in her ability to attend
to, follow, and understand age-appropriate directions. (T. 482).

                                                  15
of crayons, markers, and small pieces in board games . . . cut with scissors

independently[,] and manipulate buttons and other fasteners.” Id.

      A school-age child is expected to move at an efficient pace about her school,

home, and neighborhood. 20 C.F.R. § 416.926a(j)(2)(iv). The child’s increasing

strength and coordination should expand her ability to enjoy a variety of physical

activities, such as running and jumping, and throwing, kicking, catching and hitting

balls in informal play or organized sports. Id. The child’s developing fine motor skills

should enable her to do things like use many kitchen and household tools

independently, use scissors, and write. Id.

      The applicable regulations provide examples of limited functioning with respect

to moving about and manipulating objects, including when a child (i) experiences

muscle weakness, joint stiffness, or sensory loss (e.g., spasticity, hypotonia,

neuropathy, or paresthesia) that interferes with motor activities (e.g., the child

unintentionally drops things); (ii) has trouble climbing up and down stairs, or has jerky

or disorganized locomotion or difficulty with balance; (iii) has difficulty coordinating

gross motor movements (e.g., bending, kneeling, crawling, running, jumping rope, or

riding a bike); (iv) has difficulty with sequencing hand or finger movements; (v) has

difficulty with fine motor movement (e.g., gripping or grasping objects); or (vi) has

poor eye-hand coordination when using a pencil or scissors. 20 C.F.R. §

416.926a(j)(3).

      The ALJ concluded that K.B. had less than marked limitations in the domain of

moving about and manipulating objects. (T. 35). In support of his conclusion, the ALJ

                                              16
relied on evidence indicating that claimant was able to ambulate independently,

participate in gym and recess, swim, bike and play basketball. (Id.). The ALJ also

noted the opinion by claimant’s treating physician that, even when she had a torso cast,

K.B. could still participate in gym and recess without restriction. (Id.). The ALJ

acknowledged that K.B. had some difficulties with fine motor skills, and that according

to K.B.’s teacher, she needed support in this area. (Id.). He also noted the opinion of

K.B.’s teacher, that she had “mostly slight and some serious problems in this area.”

(Id.).

         In rendering his decision, the ALJ also relied on the December 8, 2014 opinion

of pediatric consultative examiner Tanya Perkins-Mwuantuali, M.D., which opinion he

afforded “significant weight.” (T. 29, 485-89). Upon physical examination, Dr.

Perkins-Mwuantuali noted that K.B.’s behavior appeared juvenile for her age. (T. 486).

Claimant needed help getting on the examination table because of the cast covering her

trunk. (Id.). Claimant’s gait appeared normal, and she could walk on heels and toes.

(Id.). She exhibited a normal run for a child of her age, however claimant could not

skip. (Id.). Dr. Perkins-Mwuantuali also noted that claimant’s typical daily activities

included playing, watching television and listening to music. She noted that K.B. did

not perform any chores around the house, and that claimant was not taking gym because

she was in a cast. (Id.).

         Upon physical examiation, Dr. Perkins-Mwuantuali noted that claimant’s hips

were symmetrical, and she had normal muscle tone for her age. (T. 488). K.B.’s range

of motion in all extremities was within normal limits, without any indication of muscle


                                             17
atrophy. (Id.). Dr. Perkins-Mwuantuali noted K.B.’s motor strength was abnormal,

with right proximal leg weakness with hip flexion, abduction, and adduction compared

to the left. (Id.). She further noted that K.B. exhibited age appropriate fine motor

activity of her hands, and that she could handle large and small objects in an age

appropriate way. (Id.). K.B. declined to write and could not tie a bow, but she could

button a small button, zip a zipper, and use velcro fasteners. (Id.). K.B. exhibited

reflexes physiologic and symmetrical in her upper and lower extremities, however her

Babinski reflex was not appropriate for her age. (T. 489).

      Based upon her examination findings, Dr. Perkins-Mwuantuali opined that

claimant could participate in educational and social activities. (Id.). She further opined

that K.B.’s recreational activities were limited, with no contact sports or swimming.

(Id.). In affording Dr. Perkins-Mwuantuali’s opinion significant weight, the ALJ noted

plaintiff’s testimony that claimant swims, rides her bike and plays basketball; indicating

that K.B. was not as limited as Dr. Mwantuali opined with respect to recreational

activities. (T. 29).

      Plaintiff argues that the ALJ erred in evaluating the medical and opinion

evidence, inasmuch as the record reflects that claimant exhibited marked limitations in

the domain of moving about and manipulating objects. (Pl.’s Br. at 12). An ALJ is

entitled to resolve conflicts in the record, but his discretion is not so wide as to permit

him to pick and choose only evidence that supports a particular conclusion. See Smith v.

Bowen, 687 F. Supp. 902, 904 (S.D.N.Y.1988) (citing Fiorello v. Heckler, 725 F.2d

174, 175-76 (2d Cir. 1983)); Sutherland v. Barnhart, 322 F. Supp. 2d 282, 289


                                             18
(E.D.N.Y. 2004) (“It is not proper for the [hearing officer] to simply pick and choose

from the transcript only such evidence that supports his determination, without

affording consideration to evidence supporting the plaintiff's claims.”).

      Here, there was no indication that the ALJ impermissibly “cherry picked” the

record. On the contrary, claimant’s treatment records throughout the relevant disability

period consistently indicate that K.B. was an “active” child who, upon physical

examination, exhibited a normal gait, with full range of motion in her extremities and

normal strength and reflexes. (T. 507, 509, 595, 601, 606, 608, 614, 651, 655, 659,

617). K.B.’s mother indicated that she had not noticed any problems with claimant’s

ability to move or walk as of October 2014 (T. 311), and in September 2016, her father

testified that claimant enjoyed swimming, basketball, riding her bike, and playing on

the swings. (T. 51-52). Upon examination, consultative examiner Dr. Perkins-

Mwantuali opined that K.B. exhibited age appropriate fine-motor activity of the hands,

with the ability to button, zip and use velcro fasteners. (T.488). Moreover, it was not

improper for the ALJ to discredit the limitations proscribed by Dr. Perkins-Mwantuali

with respect to recreational activities, to the extent plaintiff testified to the contrary.

      Plaintiff also argues that K.B. had a marked limitation inasmuch as she was

placed in a “highly restrictive body brace” (Pl.’s Br. at 14), however this contention is

not supported by the evidence of record. During the relevant disability period, plaintiff

was placed in a torso cast in an effort to mitigate the curvature of her spine, due to her

scoliosis. (T. 507-08). With respect to the cast, plaintiff’s neurosurgeon Dr. Carl

specifically opined that it was something K.B. could “bathe in, swim in and live in,”


                                              19
including activities such as running and jumping. (T. 505, 508). Dr. Carl noted that

while in the cast, they would “let [K.B.] be active in any way she wanted to[,] within

the confines of the cast.” (T. 509). Several months after the cast was placed, Dr. Carl

reiterated this opinion when he notified K.B.’s school that she had “no limitations on

activity while in the cast,” and that K.B. “may participate in gym and recess without

restrictions while the cast is in place.” (T. 502). As such, K.B.’s cast, in and of itself,

did not cause her to have a marked limitation in this domain.

       Plaintiff’s remaining arguments are furthermore unavailing. The majority of

evidence cited by plaintiff in support of a marked limitation in moving about and

manipulating objects are medical records from prior to the relevant disability period,

and the record as a whole indicates that K.B. exhibited improvement in this domain

throughout the years leading up to and during the relevant disability period.

Furthermore, with respect to evidence cited by plaintiff indicating that K.B. sustained

some limitations with respect to moving about and manipulating objects, the ALJ’s

finding that K.B. suffered from some limitations in this domain, albeit not to a marked

degree, is supported by substantial evidence.4 (T. 35).

       WHEREFORE, based on the findings above, it is

       ORDERED, that the Commissioner’s decision is AFFIRMED, and plaintiff’s

       4
         Even if this court found that the ALJ erred in finding that K.B. had less than a marked
limitation in moving about and manipulating objects, the Commissioner’s ultimate finding would
not be disturbed. A finding of disability is warranted when a child claimant has a marked
limitation in two domains or an extreme limitation in any one domain. 20 C.F.R. §416.926a(a).
Here, K.B. did not have a marked limitation in any other domain, and substantial evidence does
not support a finding of any extreme limitation. As such, a finding of marked limitation in
moving about and manipulating objects would not have resulted in a finding of disability.

                                                 20
complaint is DISMISSED, and it is

      ORDERED, that judgment be entered for the DEFENDANT.



Dated: July 29, 2019




                                    21
